NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                 Submitted June 30, 2014*
                                   Decided July 1, 2014


                                           Before

                         WILLIAM J. BAUER, Circuit Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge


No. 14-1524                                                       Appeal from the United
                                                                  States District Court for
QUINCY NERI,                                                      the Western District of
     Plaintiff-Appellant,                                         Wisconsin.

               v.                                                 No. 11-cv-429-slc
                                                                  Stephen L. Crocker,
MELINDA MONROE, et al.,                                           Magistrate Judge.
     Defendants-Appellees.




                                            Order

        The judgment is affirmed, substantially for the reasons given by the
district court.




*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)